      Case 1-19-41348-nhl            Doc 252       Filed 10/28/19     Entered 10/28/19 15:57:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:
                                                                    Chapter 11
NORTHERN BOULEVARD AUTOMALL, LLC
d/b/a LONG ISLAND CITY VOLKSWAGEN,                                  Case No.: 19-41348-nhl

                                   Debtor.

--------------------------------------------------------------X

 STIPULATION AND ORDER BETWEEN VW CREDIT, INC. AND THE CHAPTER 11
        TRUSTEE REGARDING THE SALE OF THE DEBTOR’S ASSETS
   AND SALE PROCEEDS CARVE-OUT FOR BENEFIT OF TRUSTEE AND THE
                    TRUSTEE’S PROFESSIONALS

        WHEREAS, on March 7, 2019 (the “Petition Date”), Northern Boulevard Automall LLC

d/b/a Long Island City Volkswagen (the “Debtor”) filed a voluntary petition for relief under

Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”); and

        WHEREAS, on April 9, 2019, the Order Authorizing the Appointment of Chapter 11

Trustee was entered; and

        WHEREAS, on April 11, 2019, Richard J. McCord (the “Trustee”) was appointed the

Chapter 11 Trustee of the Debtor’s estate and the Order Approving the appointment was entered;

and

        WHEREAS, the Debtor is a limited liability company with its principal place of business

as of the Petition Date located at 56-15 Northern Boulevard, Woodside, New York, with its

service center located at 33-20 55th Street, Woodside, New York. The Debtor is an authorized

Volkswagen dealership selling both new and used vehicles and provides maintenance and

services on vehicles of, as well as sells parts to its customers and local independent repair shops;

and



                                                                                             6945135.3
     Case 1-19-41348-nhl         Doc 252      Filed 10/28/19   Entered 10/28/19 15:57:04




       WHEREAS, on or about June 22, 2016, the Debtor entered into a Master Loan and

Security Agreement with attached schedules (“MLSA”) with VW Credit, Inc. (“VCI”) under

which VCI agreed to provide, in part, secured wholesale inventory floor plan financing to the

Debtor for its purchase or financing of, among other things, automobiles held by the Debtor as

inventory for retail sale or lease to the public; and

       WHEREAS, pursuant to the MLSA, on June 22, 2016, VCI also provided the Debtor

with a capital loan in the original amount of $650,000.00 (“Capital Loan”); and

       WHEREAS, to secure its obligations under the MLSA, the Debtor granted VCI a

security interest in all of the Debtor’s assets, including new and used motor vehicle inventory,

whether specifically financed by VCI or not, parts inventory, furniture, fixtures, equipment,

investment property, accounts, contact rights, general intangibles, rights to receive payments and

credits from manufactures and all of the proceeds of the foregoing, all as more particularly

described in the MLSA (the “Collateral”); and

       WHEREAS, VCI has properly perfected its security interest in the Collateral by filing

financing statements with the New York Secretary of State as required by New York law; and

       WHEREAS, the Debtor’s assets consist of, primarily the Dealership, and certain related

assets used in the operation of the Dealership (the “Assets”); and

       WHEREAS, pursuant to the proof of claim filed by VCI on June 3, 2019, VCI holds a

secured claim against the Debtor’s Assets and is owed the sum of $7,559,603.32; and

       WHEREAS, VCI believes that the value of the Assets will be maximized by the

Trustee’s sale thereof in the Debtor’s bankruptcy case. Based upon the Debtor’s apparent lack of

equity in the Assets, the Trustee has agreed to administer the Assets and undertake the sale

pursuant to Bankruptcy Code §363 only if the VCI agrees to an appropriate carve-out of VCI’s

                                                   2
                                                                                          6945135.3
      Case 1-19-41348-nhl      Doc 252     Filed 10/28/19     Entered 10/28/19 15:57:04




interest in the Assets and the proceeds thereof, so that funds are assured for payment of Chapter

11 administrative expenses including, the Trustee’s statutory commissions and professional fees

and expenses related to preserving and disposing of the Assets; and

       WHEREAS, on May 16, 2019, the Court entered the Interim Order (i) Authorizing and

Approving; (A) Bid Procedures; and (B) Form and Manner of Notices; and (ii) Scheduling an

Action and Sale Hearing; and

       WHEREAS, on August 10, 2019, the Order Confirming the Chapter 11 Trustee’s Sale of

Certain of the Debtor’s Operating Assets and its “Blue Sky” Value to the Successful Bidder was

entered, which confirmed the sale of the Debtor’s assets to the highest bidder, Respect Auto

Queens II LLC, as assignee of HG Respect Bronx Holding Corp (“Respect”), in the amount of

$955,000.00 (“Sale Confirmation Order”) with $800,000.00 of that allocated to the Assets under

a fully executed asset purchase agreement (the “APA”) by and between the Trustee and Respect;

and

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS

FOLLOWS:

       1.     The recitals set forth above (the “Recitals”) are incorporated herein by this

reference.

       2.     VCI agrees to a carve-out pursuant to 506(c) of the Bankruptcy Code (the “Sale

Proceeds Carve-Out”) from the sale proceeds of the sale of the Assets of the Estate to Respect,

for payment of the following Chapter 11 professional and administrative expenses, as and when

approved and directed by the United States Bankruptcy Court: (a) compensation of fees and

expenses to Certilman Balin Adler & Hyman, LLP, counsel to the Trustee, in the amount of

$181,000.00, said payment being applied towards the total amount of funds awarded to

                                               3
                                                                                         6945135.3
     Case 1-19-41348-nhl        Doc 252     Filed 10/28/19     Entered 10/28/19 15:57:04




Certilman for fees and expenses in the amount of $289,158.74 (20% of which is currently subject

to holdback) pursuant to Court Order dated September 6, 2019 (the “Awarded Fees”); (b)

reimbursement to Richard J. McCord, Chapter 11 Operating Trustee, in the amount $19,000.00,

for funds advanced by the Trustee to the Debtor to fund payroll on August 15, 2019; (c)

compensation of fees and expenses to MYC & Associates, Inc., as auctioneer to the Trustee, in

the amount of $64,000.00; (d) compensation of         fees and expenses to Lucy L. Thomson,

Consumer Privacy Ombudsman to the Trustee, in the amount of $7,960.00; and (e) payment of

the outstanding quarterly fees to the Office of the United States Trustee in the amount of

$35,273.83.

       3.      From the closing of the sale proceeds and after the deduction of the Trustee’s

administrative fees and expenses as described in paragraph 2 herein, VCI will receive the

remaining sum of the closing proceeds from the sale of the Debtor’s Assets to Respect minus

$30,000.000 received by the Trustee as part of Respect’s Deposit (as defined in the APA) that

VCI consented to for the use of the operating expenses.

       4.      The Trustee consents to VCI having an administrative claim against the estate in

the amount of $74,453.96 for the lien payoffs of vehicles sold by the Debtor post-petition.

       5.      The Trustee agrees to turnover to VCI future funds received into the Debtor’s

estate from the following sources: a release by Xenex (debtor’s credit card processing company)

of reserve funds in the amount of $31,882.79; and any refund received from the taxing

authorities pursuant to the filing of the Debtor’s 2018 Federal and New York State Tax Returns,

in the anticipated approximate amount of $22,500.00. These conditions are subject to the Debtor

no longer operating. VCI shall, in VCI’s sole discretion, credit such funds referenced in this

paragraph against (i) the $30,000.00 from the Deposit that the Trustee used for continued

                                                4
                                                                                          6945135.3
      Case 1-19-41348-nhl           Doc 252      Filed 10/28/19        Entered 10/28/19 15:57:04




operations; (ii) VCI’s administrative claim as referenced in Paragraph 3 above and/or to the

outstanding adequate protection payments due and owing to VCI pursuant to the Court approved

5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th, 14th, 15th, 16th, 17th and 18th interim cash collateral orders

(the “VCI Administrative Claims”).

        6.       The source of the compensation for the Sales Proceeds Carve-Out is solely from

the sale proceeds of the sale of the Assets to Respect pursuant to the Sale Confirmation Order; it

being the intent of this Stipulation that the VCI shall not be required to make any out-of-pocket

payments in connection herewith nor shall VCI be responsible for any additional fees of

Certilman or commission of the Trustee except to the extent set forth herein.

        7.       Separately, VCI and the Trustee agree that in the event that the Sales Proceeds

Carve-Out does not satisfy in full the outstanding quarterly fees to the Office of the United States

Trustee owed by the Estate based on disbursements from the Estate actually made through

October 31, 2019 and/or there remains any outstanding sales taxes owed to any governmental

unit from such sales by the Estate that are subject to such taxation, such remaining amounts may

be paid by the Trustee from money in the Estate’s operating account derived from the Trustee’s

continued operations of the Debtor in furtherance of and through the closing on the APA. Upon

satisfaction of the Sales Taxes and the Quarterly Fees, and payment of the regular operating costs

of the Debtor through the closing on the APA under budgets approved by VCI, plus an additional

reserved amount of $7,500 for continued limited services of the Debtor’s controller, VCI and the

Trustee agree to split the remaining monies derived from operations of the Debtor 50/50 until the

Trustee has received monies sufficient to pay the Awarded Fees in full (after deduction of the

$181,000 contained in the Sales Proceeds Carve-Out), with all further operating monies paid



                                                      5
                                                                                                      6945135.3
     Case 1-19-41348-nhl         Doc 252       Filed 10/28/19   Entered 10/28/19 15:57:04




over to VCI, first in satisfaction of any remaining amounts owed to it for the VCI Administrative

Claims and thereafter as collateral of VCI.

         8.    VCI and the Trustee agree that VCI shall have the right to amend its proof of

claim up and until the closure of this case.

         9.    The Trustee hereby waives (for himself, his successors and his professionals) any

other right to seek compensation from the proceeds of the sale of the Assets being sold to

Respect pursuant to the Sale Confirmation Order pursuant to 506(c) of the Bankruptcy Code

other than what is set forth herein.

         10.   Each of the undersigned represents and warrants that it has all necessary power

and authority to execute and deliver this Stipulation on behalf of their respective clients and to

perform their respective obligations hereunder.

         11.   This Stipulation shall be binding upon and inure to the benefit of the parties

hereto and their respective representatives, successors and assigns, including without limitation

any successor or replacement trustee that may be appointed in this or in any other Bankruptcy

Case with respect to the Debtor.

         12.   This Stipulation sets forth the entire agreement and understanding of the parties

with respect to the subject matter contained herein and supersedes all prior and contemporaneous

agreements, arrangements, understandings, promises and assurances relating thereto.

         13.   The Stipulation may be executed in counterparts with each part being part of the

whole.

         14.   Upon execution of this Stipulation, the Trustee shall present the Stipulation to the

Court to be “So Ordered”.



                                                  6
                                                                                          6945135.3
    Case 1-19-41348-nhl    Doc 252    Filed 10/28/19   Entered 10/28/19 15:57:04




Dated: East Meadow, New York
       October 28, 2019          CERTILMAN BALIN ADLER & HYMAN, LLP
                                 Counsel to the Chapter 11 Trustee

                           By:   _____/s/Richard J. McCord_______________
                                 RICHARD J. MCCORD, ESQ.
                                 90 Merrick Avenue
                                 East Meadow, New York 11554
                                 Phone: (516) 296-7000

Dated: Albany, New York
       October 28, 2019          DEILLY & GLASTETTER, LLP
                                 Counsel to VW Credit, Inc.

                          By:    ___/s/ Joann Sternheimer_______________
                                 JOANN STERNHEIMER, ESQ.
                                 8 Southwoods Blvd, Suite 207
                                 Albany, New York 12211
                                 Phone: (518) 436-0344



SO ORDERED:




                                          7
                                                                             6945135.3
